DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rear slider rail attached to the car shell” in claim 1 and the “rear slider rail (22) attached to a C-pillar of the car shell” in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Regarding the lack of showing the “rear slider rail (22) attached to a C-pillar of the car shell” in claim 3, note that Figure 4 is a top view relating to Figure 3 where rear slider rail (also element 22) is not attached to the C-pillar.  Therefore, Figure 4 merely shows the rear slider rail shape in a transverse direction of the vehicle and does not show the rear slider rail attached to the C-pillar. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
attached to the car shell” is not described in the specification nor shown in such a way as to enable one skilled in the art to make and use the invention.  Specifically, the location of the rear slider rail 22 in Figure 3 adjacent the rear portion of the door corresponds to the opening 15 of the car shell as shown in Figure 2. The read slider rail 22 is spaced from the C-pillar and therefore does not overlap the C-pillar in a vehicle transverse direction when the door is in the closed position as shown in Figure 3.  Given such position of the rear slider rail shown in Figure 3, the rear slider rail 22 cannot be “attached to the car shell” as recited in claim 1.  Furthermore, the recitation in claim 1, the last three lines, that the “rear door hinge assembly moves along the rear slider rail” and “in a direction outwardly away from the car shell” and “the rear door being outwardly rotatable on the rear door hinge assembly” is not described in the specification nor shown in such a way as to enable one skilled in the art to make and use the invention.  The manner of making the rear slide rail and rear door hinge assembly so that they are functionally related where “the rear door hinge assembly moves along the rear slider rail” is not described nor shown in such a way as to enable one skilled in the art to make and use the invention.  The manner of making the rear slider rail and rear door hinge assembly so that the rear door hinge assembly moves “in a direction outwardly away from the car shell” is not described nor shown in such a way as to enable one skilled in the art to make and use the invention.  In addition, the manner of constructing and orienting the rear slider rail itself to somehow have an orientation “outwardly away from the car shell” to accommodate such movement is not enabled, especially because mounting the rear slider rail to the car shell is in and of itself not enabled.  Finally, the recitation of the rear door being “outwardly rotatable” on the rear door hinge after the rear door hinge assembly “moves along the rear slider rail in a direction outwardly from the car shell” is not described in the 
Claim 5, which claims that the rear door “moves outwardly away” from the car shell and the “rear door pivoting outwardly” lacks enablement for reasons similar to those given above with regards to similar claim language in claim 1.
Similarly, claims 6-8 recite features which lack enablement for reasons similar to those given above with regards to similar claim language in claim 1.
Regarding claim 15, the recitation that a rear portion of the rear door moves outwardly approximately 30 degrees prior to a forward portion of the rear door pivoting outwardly” is not described in the specification nor shown in such a way as to enable one skilled in the art to make and use the invention. Firstly, the rear sliding rail is not shown to be connected to the C-pillar.  Secondly, the description of Figure 5 states that such Figure 5 is supposed to show the 30 degree movement of the rear door.  However, in such position of Figure 5, there is no connection shown between the rear door 20 and the rear slider rail 22 nor is the rear slider rail 22 shown to be configured in such a way that a portion thereof extends beyond a side surface of the car shell as would be necessary in order for the rear door 20 to assume a 30 degree position.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 2, it is thought that “sliding” should be changed to –slider—for clear antecedence.

Treatment based upon Prior Art

For the reasons given above the invention is not enabled and is also inoperative as disclosed.  Therefore, a search of the prior art could only be made for certain features which are described in such a way so as to be enabled and operative.  No reasonable search of the prior art for the portions of the claims which are not enabled to the point of resulting in an inoperative door opening system could be made.  Therefore, such features, as explained in detail in the 35 U.S.C. 112(a) rejection above, have not been further treated based upon prior art.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8, 10-14,16-18 and 20, as best understood from the disclosure, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al. (US 9,079,477 B2).
Regarding claims 1, 5 and 8 and 14, Maruyama et al. disclose the claimed invention including a car shell 5, rear slider rail 36, rear door hinges 20, and a rear door 14 which moves outwardly away from the shell from a position flush with body panel 16 to a position outwardly disposed away from to body panel 16 prior to the rear door being outwardly rotated by way of hinges 20 of a rear door hinge assembly about a generally vertical axis. See Figures 1-3.
Regarding claims 2, 3 and 10-12, note upper slider rail 32 attached to a mid-portion of a side of the car shell at a side edge or “roof rail” of the roof which defines the door opening and lower slider rail 34 attached to a mid-portion of a side of the car shell at the sill of the door opening.  The rear slider rail is attached to panel 16 which is considered to constitute a C-pillar.  Each of the upper 32 and lower 34 slider rails are disposed along a longitudinal axis of the car shell.
Regarding claim 4, the upper slider rail is positioned above the lower slider rail.
Regarding claim 6, the forward portion of rear door 14 travels along the upper and lower sliding rails as the rear portion of the door

Regarding claim 13, a front portion of the rear sliding rail 36 is inherently disposed at an angle with respect to a longitudinal axis of the car shell because such construction is required in order for the rear door 14 to move from a closed position flush with body panel 16 to a slid open position outwardly away from the rear panel 16.  See Figures 1-2.
Regarding claim 16, when the door is rotated outwardly it is released from the upper 32 and lower 34 rails.  
	Regarding claims 17-18, note front door 12 attached to a front pillar by way of front door hinges 21.
	Regarding claim 20 the front door 12 and the rear door 14 open outwardly rotating in opposite directions.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9, as best understood from the disclosure, is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 9,079,477 B2) in view of Elliott et al. (US 2009/0072583 A1).
Maruyama et al. disclose the claimed invention including a front door 12.
Maruyama et al. do not disclose that the car shell can be constructed without a B-pillar.
Elliott et al. disclose a car shell construction without a B-pillar where an opening formed by the A-pillar 18, the roof rail, the sill 106 and the C-pillar 22 is selectively opened and closed by a pivoting front door 14 and a sliding rear door 10.  Note that the front door has a latch element 104 on the sill.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct the car shell of Maruyama et al. without a B-pillar and with the front door being selectively latched to the sill as taught by Elliott et al. for an unencumbered car shell opening providing greater ease in ingress and egress. 


Claim 19, as best understood from the disclosure, is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 9,079,477 B2) in view of Elliott et al. (US 2009/0072583 A1) as applied above with respect to claim 9 and further in view of EP 1 068 970
Maruyama et al., as modified, disclose the claimed invention including a front door and no B-pillar.  However, Maruyama et al., as modified, do not disclose that the front door latch construction includes a latch attached to the roof rail in addition to the latch attached to the sill..
	EP ‘970 disclose a car shell without a B-pillar including a pivoting front door 2 with a latch element 8a attached to the roof rail in addition to a latch element 8b attached to the sill.  	
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to provide the front door of Maruyama et al., as modified, with a latching arrangement having an element thereof attached to the roof rail, in addition to the latching element on the sill, as taught by RP ‘970 for a more secure attachment of the front door to the car shell

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oxley et al. and Lang et al. show vehicle sliding doors of the prior art.
	Moriyama discloses a pivoting door 3 with upper and lower latch components	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        


Jdp
6/17/21